Exhibit 10.1

TWELFTH AMENDMENT TO LOAN DOCUMENTS

BUILD-A-BEAR WORKSHOP, INC. (“BABWI”), successor by merger to BUILD-A-BEAR
WORKSHOP, LLC, BUILD-A-BEAR WORKSHOP FRANCHISE HOLDINGS, INC. (“BABWF”),
BUILD-A-BEAR ENTERTAINMENT, LLC (“BABE”), BUILD-A-BEAR RETAIL MANAGEMENT, INC.
(“BABRM”), jointly and severally (individually and collectively, the
"Borrower"), and U.S. BANK NATIONAL ASSOCIATION ("Lender"), hereby agree as
follows effective as of February 13, 2013 (the "Effective Date"):



1.

Recitals.

  1.1 Lender and Build-A-Bear Workshop, LLC entered into a Loan Agreement and
related loan and security documents dated as of March 1, 2000 pursuant to which
the Lender extended a revolving credit facility to the Borrower (the “Loan”).  
1.2 Lender, Build-A-Bear Workshop, LLC and BABWI entered into an assumption and
amendment agreement dated as of April 3, 2000, whereby BABWI assumed all of the
obligations of its predecessor in interest, Build-A-Bear Workshop, LLC.   1.3
Lender and Borrower amended the terms of the Loan by the First Amended and
Restated Loan Agreement and related loan and security documents dated as of June
1, 2001 (the “First Amended Loan Agreement”).   1.4 Lender and Borrower amended
and restated the First Amended Loan Agreement by the Second Amended and Restated
Loan Agreement dated as of February 13, 2002 (the “Second Amended Loan
Agreement”) and Borrower delivered to Lender in connection therewith the First
Amended and Restated Revolving Credit Note and the First Amended and Restated
Security Agreement.   1.5 Lender and Borrower amended the Second Amended Loan
Agreement and related Loan Documents pursuant to the First Amendment to Loan
Documents effective as of May 30, 2003 to add additional borrowers to the Loan
Documents, to revise certain financial covenants in the Loan Documents, and to
add Build-A-Bear Workshop Canada, Ltd. (“Bear Canada”) as a guarantor of the
obligations under the Loan Documents.   1.6 Lender and Borrower amended the
Second Amended Loan Agreement and related Loan Documents pursuant to the Second
Amendment to Loan Documents effective as of December 31, 2003 to add an
additional borrower to the Loan Documents.   1.7 Lender and Borrower amended the
Second Amended Loan Agreement and related Loan Documents pursuant to the Third
Amendment to Loan Documents effective as of May 31, 2004 to extend the Maturity
Date and to change certain other terms and covenants in the Loan Documents.  
1.8 Lender and Borrower amended the Second Amended Loan Agreement and related
Loan Documents pursuant to the Fourth Amendment to Loan Documents effective as
of September 28, 2004 to correct the name of Bear Canada.




--------------------------------------------------------------------------------



 

1.9

Lender and Borrower amended and restated the Second Amended Loan Agreement by
the Third Amended and Restated Loan Agreement dated as of May 31, 2005 (the
“Third Amended Loan Agreement”) and Borrower delivered to Lender in connection
therewith the Second Amended and Restated Revolving Credit Note.

  1.10 Lender and Borrower amended the Third Amended Loan Agreement and related
Loan Documents pursuant to the Fifth Amendment to Loan Documents effective as of
June 30, 2006 to add Build-A-Bear Workshop UK Holdings, Ltd. (“Bear UK”) as a
Borrower and to change certain other terms and covenants in the Loan Documents
and Borrower delivered to Lender in connection therewith the Third Amended and
Restated Revolving Credit Note.   1.11 Lender and Borrower amended the Third
Amended Loan Agreement and related Loan Documents pursuant to the Sixth
Amendment to Loan Documents effective as of June 19, 2007 to extend the Maturity
Date.   1.12 Lender and Borrower amended and restated the Third Amended Loan
Agreement by the Fourth Amended and Restated Loan Agreement dated as of August
11, 2008 (the “Fourth Amended Loan Agreement”) and Borrower delivered to Lender
in connection therewith the Fourth Amended and Restated Revolving Credit Note
(the “Fourth Amended Revolving Credit Note”).   1.13 Lender and Borrower amended
the Fourth Amended Loan Agreement, the Fourth Amended Revolving Note, and the
related Loan Documents pursuant to the Seventh Amendment to Loan Documents
effective as of October 28, 2009 to extend the Maturity Date, to adjust the rate
of interest, and to modify certain covenants.   1.14 Lender and Borrower amended
the Fourth Amended Loan Agreement, the Fourth Amended Revolving Note, and the
related Loan Documents pursuant to the Eighth Amendment to Loan Documents
effective as of December 31, 2010 to extend the Maturity Date, to adjust the
rate of interest, and to modify certain covenants.   1.15 Lender and Borrower
amended the Fourth Amended Loan Agreement, the Fourth Amended Revolving Note,
and the related Loan Documents pursuant to the Ninth Amendment to Loan Documents
effective as of December 30, 2011 to extend the Maturity Date, and to modify
certain covenants.   1.16 Lender and Borrower amended the Fourth Amended Loan
Agreement, the Fourth Amended Revolving Note, and the related Loan Documents
pursuant to the Tenth Amendment to Loan Documents effective as of June 30, 2012
to modify the Tangible Net Worth Covenant.   1.17 Lender and Borrower amended
the Fourth Amended Loan Agreement, the Fourth Amended Revolving Note, and the
related Loan Documents pursuant to the Eleventh Amendment to Loan Documents to
reduce the Total Facility, to extend the Maturity Date, and to modify certain
other terms of the Loan Documents.




- 2 -

--------------------------------------------------------------------------------



1.18 Lender and Borrower intend to amend the Fourth Amended Loan Agreement
pursuant to this Twelfth Amendment to Loan Documents (this “Amendment”) to
modify the Fixed Charge Coverage Ratio covenant.   1.19 Capitalized terms used
herein and not otherwise defined will have the meanings given such terms in the
Fourth Amended Loan Agreement.   2.

Amendments.

  2.1 Section 6.6 of the Fourth Amended Loan Agreement is hereby deleted and
replaced with the following:  

 

6.6

Fixed Charge Coverage Ratio. Permit the ratio of: (i) the sum of net income,
plus depreciation, plus amortization, plus interest expense, plus income taxes,
plus operating lease payments, minus the amount of cash actually expended for
taxes and dividends, minus an amount for maintenance capital expenditures equal
to $5,000,000, to (ii) the sum of scheduled principal payments on Indebtedness
including capitalized lease payments, plus the amount of cash actually expended
for interest and operating lease payments, all for Borrower on a consolidated
basis, to be less than 1.10 to 1.00 for the fiscal year ending December 29,
2012, or less than 1.20 to 1.00 as of each fiscal quarter-end thereafter for the
four (4) fiscal quarter period then ending.

  3.

General.

  3.1 Except as expressly modified herein, the Loan Documents, as amended, are
and remain in full force and effect. The Loan Documents are hereby ratified and
confirmed as the continuing obligation of Borrower. Nothing contained herein
will be construed as waiving any Default or Event of Default under the Loan
Documents or will affect or impair any right, power or remedy of Lender under or
with respect to the Loan Documents, as amended, or any agreement or instrument
guaranteeing, securing or otherwise relating to any of the Obligations.   3.2
Borrower represents and warrants to Lender that: (a) this Amendment and the
documents to be executed by Borrower in connection with this Amendment have been
duly authorized, executed and delivered by Borrower; (b) each has full power and
authority to enter into this Amendment; (c) this Amendment and the documents
executed by Borrower in connection with this Amendment constitute the legal,
valid and binding obligations of Borrower enforceable in accordance with their
respective terms except as such enforceability may be limited by applicable
bankruptcy, reorganization, insolvency, moratorium or similar laws in effect
from time to time affecting the rights of creditors generally and except as such
enforceability may be subject to general principles of equity (regardless of
whether such enforceability is considered in a proceeding in law or in equity);
and (d) no Default or Event of Default exists. The representations and
warranties of Borrower contained in the Loan Documents are deemed to have been
made again on and as of the date of execution of this Amendment, except to the
extent that such representations and warranties were expressly limited to an
earlier date.




- 3 -

--------------------------------------------------------------------------------



 

3.3

All representations and warranties made by Borrower herein will survive the
execution and delivery of this Amendment.

  3.4

This Amendment will be binding upon and inure to the benefit of Borrower and
Lender and their respective successors and assigns.

  3.5 Borrower will pay attorneys’ fees and expenses of Lender incurred in
connection with this Amendment and related documentation. Such fees, expenses
may be charged to Borrower by Lender as a Revolving Credit Loan.   3.6 This
Amendment will in all respects be governed and construed in accordance with the
laws of the State of Ohio.   3.7 A copy of this Amendment may be attached to the
Fourth Amended Revolving Credit Note as an allonge. This Amendment is a “Loan
Document” as defined in the Fourth Amended Loan Agreement.   3.8 This Amendment
and the documents and instruments to be executed hereunder constitute the entire
agreement among the parties with respect to the subject matter hereof and shall
not be amended, modified or terminated except by a writing signed by the party
to be charged therewith.   3.9 Borrower agrees to execute such other instruments
and documents and provide Lender with such further assurances as Lender may
reasonably request to more fully carry out the intent of this Amendment.   3.10
This Amendment may be executed in a number of identical counterparts. If so,
each such counterpart shall collectively constitute one agreement. Any signature
delivered by a party by facsimile or other electronic transmission shall be
deemed to be an original signature hereto.   3.11 No provision of this Amendment
is intended or shall be construed to be for the benefit of any third party.  
3.12 BORROWER AND LENDER HEREBY WAIVE ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY
ACTION RELATING TO THIS INSTRUMENT AND TO ANY OF THE LOAN DOCUMENTS, THE
OBLIGATIONS THEREUNDER, ANY COLLATERAL SECURING THE OBLIGATIONS, OR ANY
TRANSACTION ARISING THEREFROM OR CONNECTED THERETO. BORROWER AND LENDER EACH
REPRESENTS TO THE OTHER THAT THIS WAIVER IS KNOWINGLY, WILLINGLY AND VOLUNTARILY
GIVEN.




SIGNATURE PAGE FOLLOWS

- 4 -

--------------------------------------------------------------------------------



SIGNATURE PAGE TO TWELFTH AMENDMENT TO LOAN DOCUMENTS

  U.S. BANK NATIONAL ASSOCIATION Lender  

By:

/s/ Charles L. Thomas

Charles L. Thomas Senior Vice President  

BUILD-A-BEAR WORKSHOP, INC.,

BUILD-A-BEAR WORKSHOP FRANCHISE HOLDINGS, INC.,

BUILD-A-BEAR RETAIL MANAGEMENT, INC.

Borrowers  

By:

/s/ Maxine Clark

Maxine Clark Chief Executive Officer   BUILD-A-BEAR ENTERTAINMENT, LLC, By:
Build-A-Bear Retail Management, Inc.,

Sole Member

Borrower

 

 

By:

/s/ Maxine Clark

Maxine Clark Chief Executive Officer




- 5 -